         Case 1:18-cr-00602-WHP Document 63 Filed 01/13/20 Page 1 of 2


                           ROGER BENNET ADLER, P.C.
                              COUNSELOR AT LAW
233 BROADWAY-STE 2340                                               TEL. (212) 406-0181
NEW YORK, N.Y. 10279                                                FAX (212) 233-3801

                                                       January 13, 2020
Via ECF
Hon. William H. Pauley
U.S. District Court, S.D.N.Y.
c/o United States Courthouse – Room 221
500 Pearl Street
New York, NY 10007

             Re: United States v. Michael Cohen
                 (18-cr-602 [W.H.P.])
                 (18-cr-852 [W.H.P.])

Dear Judge Pauley:

              I respectfully write to Your Honor in the nature of an application pursuant
to the Southern District Court’s Electronic Case Filing Rules and Regulations Rule 6.1 to
seek permission to file a single “Reply Affirmation” from co-counsel Michael Monico,
Esq. under seal. Mr. Monico’s Affirmation includes one exhibit (a March 20th, 2019
letter from his office to Assistant U.S. Attorney Thomas McKay), and a copy of
referenced proffer notes. As you will note, Government counsel was provided with a
copy of the application, and has consented, requesting that paragraph 4, and the first
sentence of paragraph 5 be redacted. Mr. Monico’s letter to Assistant U.S. Attorney
McKay shall be appropriately redacted for public filing, and the supporting exhibits
thereto sealed.

              The reason for this application is to permit the filing of Michael Monico’s
Reply Affirmation discussing aspects of previously referenced proffer sessions
containing information and details which involve third parties, and which, due to the
pending of some of their cases, would be inappropriate in the public domain. There will,
at minimum, be publicly filed Reply Affirmations from both (1) Michael D. Cohen, and
(2) myself.

             I have shared the application with Assistant U.S. Attorney Thomas McKay
(who was provided with a copy of all documents in unredacted form), and he does not
oppose this application.

                                              Very truly yours,

                                             /s/Roger B. Adler
                                              Roger Bennet Adler
                                              Attorney for Defendant Michael D. Cohen

RBA/gr
Cc:
        Case 1:18-cr-00602-WHP Document 63 Filed 01/13/20 Page 2 of 2



Via email
Assistant U.S. Attorney Thomas McKay
c/o Acting United States Attorney Audrey Strauss




                                         -2-
